PER CURIAM:
Respondent Rafael A. Prado, a member of the bar of this court, was suspended by the Supreme Court of New Jersey from the practice of law for a period of three months. The Board on Professional Responsibility has determined that the misconduct established in the New Jersey proceeding warrants substantially different discipline in this jurisdiction, and recommends disbarment. See D.C.App. R. XI, § 11(c)(4). We agree with the Board that the record establishes by clear and convincing evidence that respondent’s disciplinary violations included reckless, if not intentional, misappropriation of client funds, for which the substantially different sanction of disbarment is the norm in the District of Columbia. See In re Anderson, 778 A.2d 330 (D.C.2001); In re Addams, 579 A.2d 190 (D.C.1990) (en banc). As neither Bar Counsel nor respondent has taken exception to the Board’s report, “the Court will enter an order imposing the discipline recommended by the Board.” D.C.App. R. XI, § 11(f)(1). See In re Dixon, 763 A.2d 730, 732 (D.C.2000); In re Richards, 764 A.2d 254, 255 (D.C.2000). Accordingly, it is hereby
ORDERED that Rafael A. Prado is disbarred from the practice of law in the District of Columbia. As respondent has not filed the affidavit required by D.C. Bar R. XI, § 14(g), we direct his attention to the requirements of that rule and their effect on his eligibility for reinstatement. See D.C. Bar XI, § 16(c).

So ordered.